The opinion of the Court was delivered by
Lowrie, J.
— The costs of this proceeding are objected to on the ground that the accountant had no right to settle such an account in Court, since he had no account to render, except of the interest accruing on the fund and of his payments to the beneficiary. And is not this enough ? She had a right to demand an account from him in the Orphans’ Court, and his right to a settlement there was no less. If a trustee unduly multiplies such accounts, the remedy is for the Orphans’ Court to impose the costs on him; and this Court will not be very free in interfering with the discretion exercised by the Orphans’ Court in such a matter. If this account was improperly filed with the register, instead of the clerk of the Court, this has done no harm.
*337It is further objected tha.t, in such a case as this, an executor or testamentary trustee ought not to be allowed compensation, at least not out of the widow’s income; and the case of Solliday v. Bissey, 12 State R. 347, is cited as sustaining this objection in its broadest sense; and it seems to do so. But' it must have been by some oversight that this Court, on that occasion, adopted the views of the Court below. It surely was not intended to say that charity in a trustee is matter of legal duty, or that either an executor or trustee is bound to administer the funds committed to him without compensation. It is more probable that the Court meant to say no more than that a legacy of the annual income of a certain fund, is intended to be certain, like to a definite legacy, and not chargeable with the expense of administering the fund. It may be also that there was something special in the form of the bequest.
The fund in this case was uncertain at the time of the bequest, being one-third of the residue of the testator’s estate, which has been converted into money, and invested in pursuance of the will, which directs that the interest, that is to say the income, shall be paid to the widow during her life, and after her death the principal is to be divided among the children. The other two-thirds of the residuary estate was bequeathed to the children.
There is nothing to indicate that the expense of administering the fund was to await the death of the widow and then come out of the principal, or that the widow was to get the income clear of the expense of administering it. It must, therefore, come out of the income, and there is no shadow of reason for saying that an executor, acting as trustee after the general estate has been settled, is entitled to no compensation for investing and managing the trust funds remaining in his. hands, in carrying into effect the trusts of the will. All trustees are entitled to a reasonable compensation for their services as they are rendered, and, unless a contrary intention appear, the compensation must come out of the income of the fund with which they are intrusted.
Decree affirmed at the costs of the appellant.